 



[o38269o3826900.gif]
 
Exhibit: 10.39
 
William M. Burns
F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
CH-4070
Basel, Switzerland
 
August 17, 2007
 

Re:   Fourth Amendment to the CellCept® Collaboration and Promotion Agreement by
and between Aspreva Pharmaceuticals SA (“Aspreva”), F.Hoffmann-La Roche Ltd and
Hoffmann-La Roche Inc. (collectively, “Roche”), dated as of July 18, 2003, as
amended (the “Agreement”)

 
Dear Bill,
 
Thank you for your letter of June 25, 2007. Since that time, as you know,
Aspreva and Roche have been actively discussing the appropriate ways in which to
update the Sales Tracking Methodology (as defined in the Agreement) used to
determine payments to Aspreva by Roche as well as how to best implement those
modifications. The purpose of this letter is to set out certain agreements that
Aspreva and Roche (sometimes collectively referred to herein as “we” or “us”)
have reached regarding such modifications to the Sales Tracking Methodology and
their implementation. It is intended that such modifications, described below,
would be formally approved by the JC, as provided under Section 8.5(b) of the
Agreement.
 
As we have come to appreciate from our work with [ * ], the inclusion of [ * ]
in the Sales Tracking Methodology is not appropriate, and accordingly, we agree
to eliminate this item from the Sales Tracking Methodology model. To do this, we
agree to implement the following [ * ] steps: [ * ]
 
In addition, there will be removal of [ * ] from the [ * ] calculation effective
[ * ] and from the [ * ] calculation from [ * ] with [ * ] of [ * ] added back
to the [ * ].
 
The above items are in addition to the following changes agreed by Aspreva and
Roche in the [ * ] JC meeting: [ * ]
 
Notwithstanding the second sentence of Section 8.5(b) of the Agreement, we also
agree in this case to apply the elimination of [ * ] as provided above
retrospectively, to the outset of the Sales Tracking Methodology, which results
in a substantive increase in the historical value of the CellCept transplant
business and an equally substantive decrease of approximately fifty percent
(50%) in the Baseline Residual Sales (as defined in the Agreement). The
following paragraph describes the agreed-upon decrease in Baseline Residual
Sales in more detail.
 
Further, given the elimination of the Switch Rates, we agree that the Baseline
Residual Sales, set at one hundred thirty-four million (134,000,000) CHF on
July 18, 2003, are now reset to be equal to sixty-two million, nine hundred
twenty-seven thousand (62,927,000) CHF. All other aspects of the Baseline
Residual Sales as used in our Agreement remain in effect, including without
limitation all aspects of Section 8.7 regarding adjustments to the Baseline
Residual Sales and the like.
 
Finally, notwithstanding our retrospective application of the elimination of the
[ * ] and adjustment of Baseline Residual Sales, we are not recalculating or
disturbing the royalties paid historically to Aspreva, nor will we revisit or
alter any such amounts paid to date by Roche to Aspreva.
 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


1



--------------------------------------------------------------------------------



 



In the interest of preserving integrity within the Sales Tracking Methodology
through this transition, we agree that the [ * ] is set to [ * ] effective [ *
].
 
We also agree that the JC has a continuing obligation to review proposed new
data which may serve to improve upon the Sales Tracking Methodology, in good
faith. Each of us takes this duty quite seriously. Accordingly, we also agree
that as new data becomes available, each of Roche and Aspreva will continue to
have the right to propose that such new data be utilized in the Sales Tracking
Methodology, and that the JC has a continuing obligation to review any such new
data in the future, such as the full restatement of the [ * ]. For clarity, the
foregoing paragraph is not intended to amend the Agreement, but merely to
reiterate Roche’s and Aspreva’s commitment to those obligations that are already
included in Section 8.5(b) of the Agreement.
 
If the foregoing captures our agreements and understandings on the Sales
Tracking Methodology modifications and their implementation, please indicate
your agreement by signing and returning the duplicate original of this letter to
Aspreva.
 
Aspreva Pharmaceuticals SA
 

  By: 
/s/  John A. Parkinson


Name:     John Parkinson

  Title:  VP Finance

 
F. Hoffmann-La Roche Ltd
 

  By: 
/s/  Stefan Arnold


Name:     Stefan Arnold

  Title:  Attorney at Law

 
F. Hoffmann-La Roche Ltd
 

  By: 
/s/  W. M. Burns


Name:     W. M. Burns

  Title:  CEO Pharma Division, Roche

 
Hoffmann-La Roche Inc.
 

  By: 
/s/   Gary J. Zieziula


Name:     Gary J. Zieziula

  Title:  V. P. Commercial Operations

 
8/28/07
 
 
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.


2